DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first guiding device” and “second guiding device” in claims 1 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation "the hinged hatch" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 2012 0025748 (Park et al. hereinafter).
With regard to claim 1, Park et al. discloses a hatch arrangement with at least one slidable hatch (20) for closing an opening in a floor of a wind turbine, the hatch arrangement comprising: 
a first guiding device (30) which is fixedly mountable to the floor; 
a second guiding device (50) which is pivotably mountable to the floor; 
a first coupling means (40) to guide the at least one slidable hatch (20) along a first guidance path in the first guiding device (30) and a second coupling means (52) to couple the at least one slidable hatch (20) at least pivotably to the second guiding device (50); 
wherein the at least one slidable hatch (20) is coupled to the first guiding device (30) at a first position and to the second guiding device (50) at a second position, the first position and the second position being located along a longitudinal direction of the at least one slidable hatch (20) and spaced apart from each other (Fig. 1); 
wherein a movement of the at least one slidable hatch (20) from a closed position (Fig. 3a) along the first guidance path results in a pivoting movement of the second guiding device (50) and in a movement of the at least one slidable hatch (20) to an open position and vice versa (Fig.’s 3a-3f).
With regard to claim 2, Park et al. discloses the hatch arrangement according to claim 1, wherein the second guiding device (50) comprises a second guidance path (51), and the second coupling means (52) is further adapted to guide the at least one slidable hatch (20) along the second guidance path (51) at the second position.
With regard to claim 3, Park et al. discloses the hatch arrangement according to claim 2, wherein the first guidance path comprises a first section (31) and a second section (32), and a movement of the at least one slidable hatch (20) along the first section (31) from the closed position results in a transmission of force from the at least one slidable hatch (20) to the second guiding device (50) using the second coupling means (52) which is located at an end stop of the second guidance path (51), further wherein the force causes the second guiding device (50) to pivot from a first orientation into a second orientation, further wherein the hatch arrangement comprises a stopper which defines the second orientation as the position where the stopper blocks the second guiding device (50) with respect to the pivoting movement, further wherein the movement of the at least one slidable hatch (20) along the second section (32) results in a movement of23201920924 the second coupling means (52) along the second guidance path (51) while the second guiding device (50) remains in the second orientation (Fig.’s 3a-3f).
With regard to claim 4, Park et al. discloses the hatch arrangement according to claim 2, wherein the second guiding device (50) comprises two second guiding rails (Fig. 2) which are pivotably mountable on the floor such that the second guiding rails are pivotable around a horizontal pivot axis, which is perpendicular to the first guidance path, further wherein the second coupling means (52) comprises two second sliders arranged on two opposite sides of the slidable hatch (20), wherein each second slider is movable along one of the second guiding rails.
With regard to claim 10, Park et al. discloses the hatch arrangement according to claim 1, further comprising a holding means configured to hold the at least one slidable hatch (20) in the open position.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of USPAP 2016/0195067 (Mathiasen hereinafter).
With regard to claim 11, Park et al. discloses all of the limitations of the hatch arrangement according to claim 1 but does not disclose said hatch being part of a wind turbine.
Mathiasen teaches a wind tower (1) with multiple levels/floors (6) comprising an opening wherein a hoist system (15) uses cables (11) to raise and lower loads (10).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Park et al. by placing the hatch arrangement into a wind tower such as that taught in Mathiasen for the purposes of providing additional protection around the opening in the form of the hatch (Mathiasen provides a railing (12), but no additional protection to prevent personnel or objects from falling through the opening).
With regard to claim 12, the Park et al. modification with regard to claim 11 discloses the wind turbine according to claim 11, wherein the opening is arranged on a floor of a nacelle and/or on a platform (6) within a tower (1) of the wind turbine.
With regard to claim 13, insofar as claim 13 is definite, the Park et al. modification with regard to claim 11 discloses the wind turbine according to claim 11, wherein the at least one slidable hatch (20) and the hinged hatch are located on two opposite sides of the opening, further wherein on each of the two other opposing sides a component (12) of the wind turbine is located, wherein each of the components (12) prevents a user from falling into the opening from the respective side.
Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPAP’s 2022/0127114, 2021/0317813, 2020/0199894, 2019/0072078, 2015/0316024, 2014/0030111 and 2010/0326769 disclose wind turbines with hoist mechanisms and/or openable hatches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745